Bakewell, J.,
delivered the opinion of the court.
. It appears from the record in this case that the plaintiffs and defendants were members of the Union Merchants’ Exchange, of the city'of St. Louis ; that a controversy arose-between them in regard to the delivery of some meat which was, by agreement, to be delivered by defendants to plaintiffs,, and which defendants, it was said, had not delivered according to contract. The parties entered into an agreement according to the provisions of the statute in regard to arbitration, and thereby submitted the matter in controversy between them to the committee of arbitration of the Union Merchants’ Exchange, with right of appeal, according to the rules of said Union Merchants’ Exchange, to the committee of appóals. The committee of arbitration found for defendants. The committee of appeals set this award aside, and' remanded the cause for a new trial. The committee of arbitration again found for defendants, whereupon, on appeal, the committee of appeals found for plaintiffs in the-sum of $600 and the costs of arbitration. It appears, from the 6th rule of the regulations of the Union Merchants’' Exchange, that the committee of appeals, on hearing an appeal, takes no new evidence, but merely passes upon the evidence, as preserved in writing, taken on the trial before-the-committee of arbitrators.
The last award of the committee of appeals was made on March 11, 1874. On May 4, 1874, plaintiffs notified defendants that they would, on May 20th, apply to the Circuit Court for a confirmation of the award, and for judgment. On May 23d, plaintiffs filed their motion to confirm the award, and, on the same day, defendants filed their cross-motion to vacate the same, setting forth the grounds named in the statute, and also filed a paper, verified by affidavits, assign*455ing reasons in support of this motion. The two motions were heard together, and the Circuit Court overruled the motion to vacate, and confirmed the award, and entered judgment thereon for plaintiffs. A motion for a new trial being overruled, an appeal was taken to the general term, where, the action of the court at special term being affirmed, the cause is brought to this court by appeal.
A careful examination of the evidence, as preserved in the record, satisfies us that there is no evidence to support the finding of the committee of appeals, and that the committee of arbitration were bound, upon the evidence as preserved in the record, to find for defendants. Plaintiffs claimed $2,000, and, if entitled to anything, were entitled to $1,200, this being the lowest measure of damage shown by the evidence. But plaintiffs were really entitled to nothing, since it clearly and indisputably appears from the evidence that they refused to receive the meat when tendered according to contract, and refused it on the ground that a part of it had been sprinkled with salt, which sprinkling was done at the express request of their own agent. As the evidence before the committee of appeals was the same written evidence brought before us by this record, it is manifest that they have brought in a verdict without regard to the evidence before them. The question is, can this court interfere ? Clearly we cannot, unless it was error in the Circuit Court to refuse to look into the question whether or not there was any evidence to support the finding of the committee of appeals of the Merchants’ Exchange, the final arbitrators chosen by the parties themselves.
There are five grounds, and only five, upon which the courts will set aside an award. These are:
1. The insufficiency of the award. That means that it is not certain, final, or mutual; that it does-not embrace all" matters submitted to the arbitrator; or, that it does embrace matters not submitted to arbitration.
2. A mistake in fact or law apparent ’ on the face of the award.
*4563. Irregularity of the arbitrators in their proceedings'; as a refusal or neglect to examine witnesses, or in not giving notice of the meetings.
4. Corruption or misbehavior of the arbitrator.
5. Fraud, or concealment of evidence, by the parties obtaining the award.
As to the second ground, the mistake, to induce the courts to set aside the award, must appear on its face. When the arbitrator, having made his award, discovers and admits that he has committed an error, the courts have no power, it is said, to refer the matter back without the consent of the parties. Payne v. Bailey, 7 Moore, 147. When matters of law and fact are referred to an arbitrator, his award is final and conclusive ; the courts cannot interfere if he is wrong. Boutilier v. Thick, 1 Dow. & Ry. 366. If judges chosen by the parties erroneously decide a question of law, the court must abide by the decision. Wood v. Griffith, 1 Swans. 56. So the courts, for a mistake in a matter of fact — as a miscalculation of figures, or the like— will only set aside the award when such mistake appears upon the face of the award. But the court, on motion, will not enter into the merits at large ; for, if they did, no person, it is said, would ever undertake to be an arbitrator. Morgan v. Mather, 2 Ves. jr. 15; 1 Salk. 71; Watson on Arb. 101, etc.
And the English rule in this matter has in no degree been departed from in Missouri. To vacate an award there must be corruption, partiality, or some misconduct of the arbitrators calculated to prejudice the rights of parties. Errors of law, or- incorrect conclusions as to fact, are not sufficient. This has been, from the beginning, the consistent and uniform ruling in this State. In Newman v. Labaume, 9 Mo. 30, and Smith v. Young, 11 Mo. 566, it is decided that the terms misconduct, and misbehavior, and partiality, as used in our statute, imply a wrongful intent, and not mere error of judgment on the part of the arbitrators. In Reily v. Russell, 34 Mo. 524, it is said that this *457is a domestic tribunal, created by the'parties ; that its object is 'to avoid expense and delay; that it is not supposed to know anything of law, or of the rules of evidence; and, unless partiality, corruption, gross miscalculation in a matter of figures, or decision in a matter not submitted be shown, the •Circuit Court cannot interfere. In Bridgman v. Bridgman, 23 Mo. 272, the court says that the question is, not whether ■the arbitrators are mistaken in their award, but whether they were corrupt; that they, are the final judges both of the law and the facts. In Shroyer v. Barkley, 24 Mo. 333, the •court says that corruption, fraud, or undue influence must he' proved in order to vacate an award; and, in Vallé v. North Missouri Railroad Company, it is said that an award will not be vacated, on motion, for any mistake of law or fact which does not appear on the face of the record itself. It is, in fact, competent for disputants to leave a question of fact to the decision of a third party, and, if they do so in a binding way, the question becomes, not what the fact is, but what he says it is.
As manifest corruption in the arbitrators will alone suffice to set aside an award under the statute, it is too late for those who, for purposes of economy, or to save time, or for any other equally laudable motive, have chosen to submit a controversy absolutely to a tribunal which is not hound by legal rules, to invoke the protection of those •despised rules when mischief has been worked by the disregard of them. They must then stand the hazard of the •die. Had the contest been in court, or before a referee, a finding such as that of these arbitrators, upon the evidence presented in this record, would undoubtedly have been set .aside, and twenty such findings on the same evidence must have been set aside twenty times. A verdict against the apparent weight of the evidence may sometimes stand, but .a verdict without evidence must inevitably fall. But he who submits to arbitration takes his chances, and those who pass upon the controversy are the sole judges of the *458law and the facts, and their action, unless manifestly fraudulent, cannot be reviewed by the courts.
The record in this case shows nothing from which we can see, or from which the Circuit Court could see, that there-was any corruption, partiality, or misconduct of the arbitrators. Were the matter res integra, the writer of this opinion might be strongly disposed to consider a verdict-unsupported by evidence a sufficient proof of partiality ^ but it appears that, in case of an- award, the circumstances-of a finding with no evidence to support it is not partiality, within the meaning of the statute; and certainly there is-no reason to doubt that these arbitrators were honest enough, and meant to do substantial justice according to their light.. Upon what principle they undertook in this case to “ split, the difference,” and give men $600 who were clearly entitled to $1,200, or nothing — and just as clearly bound by the act. of their agent, and, therefore, entitled to nothing at all — I cannot see ; but with their errors of law and incorrect conclusions as to facts the Circuit Court had nothing to do, and it, therefore, committed no error in confirming the-award.
The judgment of the Circuit Court must, therefore, be-affirmed.
The other judges concur.